Memorandum Per Curiam.
Defendant 0 ’Kane, as lessee, was obligated under the terms of the lease made with defendant-respondent Fifth Avenue Realty Corp., the owner, to do certain alteration work. This was a sufficient consent to make the owner liable for the painting work necessarily done by plaintiff in connection with the alteration. It was not necessary that plaintiff obtain a separate consent from the owner in order to be afforded the protection given by section 3 of the Lien Law.
The judgment should be reversed, with costs, and judgment directed for plaintiff, with costs.